995 F.2d 1067
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MOTOR PANELS, INC., and Wayne Bontrager, Plaintiffs-Appellants,v.BIRMINGHAM FIRE INSURANCE COMPANY OF PENNSYLVANIA, NationalUnion Fire Insurance Company of Pennsylvania, andVirginia Surety Company, Inc.Defendants-Appellees.
No. 92-3028.
United States Court of Appeals, Sixth Circuit.
May 21, 1993.

Before KEITH, SUHRHEINRICH and LIVELY, Circuit Judges.
PER CURIAM:


1
Plaintiffs-Appellants appeal a summary judgment ruling for the Defendants-Appellees.   Plaintiffs-Appellants brought a declaratory action regarding the terms and conditions of insurance liability policies issued by the Appellees.   Appellants sought reimbursement of legal fees incurred in defending a suit brought by its former employees which allegedly came within the terms of coverage in the Appellees' policies.   The district court held that there was no duty to defend the Plaintiffs-Appellants because the alleged breach of firing of employees did not constitute an occurrence within the insurance policies at issue.   The district court also found that the exclusions within the respective policies applied to the facts of this case.


2
Having carefully considered the record and the issues presented in the appellate briefs, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable Nicholas J. Walinski, Senior United States District Judge for the Northern District of Ohio, Western Division, for the reasons set forth in his November 27, 1991, order.